MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                Jun 12 2019, 6:21 am

court except for the purpose of establishing                                   CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Curtis T. Hill, Jr.
Ellen M. O’Connor                                        Attorney General of Indiana
Marion County Public Defender Agency                     Monika Prekopa Talbot
– Appellate Division                                     Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Elijah Z. Harris,                                        June 12, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-779
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Lisa F. Borges,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G04-1610-MR-42335




Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019                     Page 1 of 12
[1]   Elijah Z. Harris (“Harris”) was convicted in the Marion Superior Court of

      felony murder.1 Harris now appeals raising the following issue: whether the trial

      court abused its discretion when it admitted, over Harris’s objection, a

      telephone call Harris made from jail.


[2]   We affirm.


                                       Facts and Procedural History
[3]   Eighteen-year-old Shanaya Brown (“Brown”), also known as Koko, and fifteen-

      year-old Tyson Berry (“Berry”) were close friends who often hung out, played

      basketball, and smoked marijuana almost daily at an apartment complex on the

      east side of Indianapolis. Harris and Berry are cousins, and they both lived with

      Berry’s aunt at Keystone and 11th Street. Malakai Harris (“Malakai”), another

      cousin, also stayed at Berry’s aunt’s house on occasion and was good friends

      with Jamel Perkins (“Perkins”).

[4]   On the afternoon of September 12, 2016, Brown and Berry made plans to

      smoke marijuana together. Berry, Harris, and Malakai met at Berry’s aunt’s

      house and Perkins arrived later. Malakai drove a tan GMC Yukon, and Berry

      caught a ride with Malakai that afternoon to the New Bridge Apartment

      complex, where Brown lived. Perkins and Harris were also in the SUV. Berry

      called Brown and said he “needed to find a lick.”2 Tr. Vol. II, p. 143. As they




      1
          See Ind. Code § 35-42-1-1.
      2
          A “lick” is slang for robbery. Tr. Vol. II p. 237.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019   Page 2 of 12
      arrived at Brown’s apartment, Berry talked about “getting a blunt.” Id. at 152.

      Berry knew a marijuana dealer by the name of Christopher Dullen (“Dullen”),

      who lived in the same apartment complex as Brown. Berry had purchased

      marijuana from Dullen on three to four occasions prior.

[5]   Berry told Brown to enter the SUV. Malakai was driving, Perkins was in the

      passenger seat, and Harris was seated in the second row. They drove to

      Dullen’s residence, and Berry exited the SUV, walked to Dullen’s residence and

      knocked on the door. Dullen answered the door with a gun in his hand and let

      Berry in. Dullen went to the kitchen cabinet to get the marijuana. Dullen pulled

      out a big, clear plastic bag of marijuana that was half full, and Berry noticed

      about $1,200 inside the cabinet. Tr. Vol. III, pp. 156–158. Berry purchased

      marijuana from Dullen and returned to the SUV. Berry told the group that

      Dullen had money and marijuana in the cabinet, and that Dullen was carrying

      a gun. Both Perkins and Berry had a gun on their person. Brown showed the

      group a cellphone photo from Dullen’s Facebook profile, showing Dullen

      flashing his money. Tr. Vol. III, p. 206. Malakai drove away from Dullen’s

      residence and parked outside the entrance of the apartment complex. The group

      then made a plan to rob Dullen.


[6]   Perkins informed the group that they would have to act together in order to pull

      off the robbery, and everyone in the SUV agreed to the plan. They agreed that

      Berry and Perkins would knock on Dullen’s door, and Berry would tell Dullen

      that Perkins wanted to purchase marijuana. Tr. Vol. III, pp. 162–63. The two

      would leave the door open behind them, and Malakai would enter and commit

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019   Page 3 of 12
      the robbery. Id. at 163. Harris was driving Malakai’s SUV, and Brown was

      going to be the lookout. Id. at 164. The group was going to meet by the entrance

      to the complex when the robbery was done. Tr. Vol. II, pp. 162–63; Tr. Vol. III,

      pp. 3–4.

[7]   Brown exited the vehicle and returned to her mother’s apartment, where she

      stood on the porch as a lookout. Berry, Perkins, and Malakai exited the SUV

      and walked toward Dullen’s residence. Berry and Perkins knocked on Dullen’s

      door, while Malakai went to the side of the house. Harris drove off. Dullen

      opened the door with his gun in his hand, and Berry told Dullen his “homie”

      was “trying to buy some weed.” Tr. Vol. III, p. 167. Dullen put his gun back in

      his pocket and went to the cabinet to get the marijuana. Perkins pulled his gun

      out and pointed it at Dullen and told him to “come off everything.” Id. at 168.

      Dullen reached for his gun, and Perkins told Dullen three times not to reach for

      his gun. Perkins shot Dullen three times near the chest area, and Dullen

      attempted to retrieve his gun once again. At this point, Perkins shot Dullen two

      more times. Berry grabbed Dullen’s gun, and Perkins grabbed the money and

      marijuana from the cabinet.


[8]   Brown, who had heard the gun shots, saw Berry and Perkins run out of

      Dullen’s residence toward the entrance of the complex. A neighbor also heard

      the gun shots, called 911, and reported two men fleeing the scene. Id. at 113–

      114. Harris returned to the complex entrance to pick up the group, and they all

      got in the SUV. Inside the car, Berry pulled out Dullen’s gun, and Perkins had a

      gun as well. Id. at 176. Brown asked Berry if Dullen was dead. Harris then

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019   Page 4 of 12
       drove to Berry’s aunt’s house, and everyone in the SUV went upstairs to

       Harris’s bedroom. Berry had blood on his hands and his shirt, and Perkins

       gestured that he shot Dullen three times in the chest area and was likely dead.

       Id. at 170, 176–178.


[9]    Harris divided the marijuana into piles using a digital scale in his room and split

       the marijuana among everyone. Harris received some money and marijuana.

[10]   Officers were dispatched to the scene and saw the victim lying on the ground,

       unresponsive. The medics determined that Dullen was deceased and had

       suffered eight gunshot wounds. The shell casings found at the scene were .45

       caliber Federal brand ammunition.


[11]   The following day, Brown called the police and requested to talk with a

       detective about “some stuff [that] just happened.” Tr. Vol. III, p. 24. Detective

       Gary Smith (“Detective Smith”) of Indianapolis Metro Police Department

       contacted Brown. Brown told Detective Smith that she was friends with Berry

       and that the other men involved in the crime were Berry’s cousins. Brown took

       Detective Smith to Berry’s aunt’s house, and Harris was there at the residence.

       In Harris’s bedroom, Detective Smith found .45 caliber ammunition and a

       digital scale. The ammunition box held fifty bullets, and there were forty-one

       bullets inside the box. Subsequently, Brown identified Perkins, Harris, and

       Malakai from photo lineups. Id. at 41–42; Tr. Vol. IV, p. 154–55, 158–60; Ex.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019   Page 5 of 12
       Vol., State’s Exs. 19–21. Berry talked to the police as well and gave first-hand

       testimony as to what took place and pleaded guilty to Level 2 felony robbery.3

[12]   On the day in question, Harris wore an ankle monitor, and the device records

       show that Harris was at the New Bridge Apartments during the time of the

       incident. Tr. Vol. II, 191–92. Video surveillance also confirmed that a GMC

       Yukon was present in the area during the duration of the incident, and three

       men were also seen running toward the Yukon to get in as it drove off. Tr. Vol.

       IV, pp. 99–101.

[13]   On October 27, 2016, the State charged Harris with Count I, felony murder and

       Count II, robbery resulting in serious bodily injury. On July 31, 2017, the State

       amended the information to allege that Harris was an habitual offender.


[14]   On November 1, 2016, Harris made a telephone call from the Marion County

       Jail. Tr. Vol. IV, p. 240; Ex. Vol., State’s Exs. 105, 105A. At the beginning of

       each call, there is an announcement advising that the call is being made from a

       correctional facility and that the telephone call is subject to monitoring and

       recording. Id. During the phone call, Harris said the following:


                “Check out where Koko [Brown] at, man. You know what I
                mean?” [....] See where you know what I’m saying, Koko
                [Brown] at. Know what I’m sayin? Holla at her, Koko [Brown],




       3
        Berry was initially charged as a juvenile but agreed to be waived into adult court as part of his plea
       agreement. Tr. Vol. III, 192. Berry received a 17 1/2-year sentence in exchange for his testimony. Id.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019                       Page 6 of 12
               you know what I mean ... shit ... That’d be the end of that. You
               know what I mean?”


       Ex. Vol., State’s Ex. 106.


[15]   Sergeant Jay Stundich (“Sergeant Stundich”) is the keeper of records for the

       inmate call records of the Marion County Sheriff’s office. On July 10, 2017,

       Sergeant Stundich listened to the call and verified the call was made by Harris

       on November 1, 2016. Tr. Vol. IV, p. 240.

[16]   At a pretrial hearing on January 8, 2018, the State filed a motion in limine to

       admit the audio and transcript of a telephone call Harris made from jail. Harris

       objected to the State’s motion on relevancy grounds, arguing that the

       conversation was vague and confusing and therefore, not relevant. The State

       argued it was relevant because Harris and Brown had met for the first time

       during the date of the incident. The trial court allowed the jail call to be

       admitted over Harris’s objection, concluding that the conversation about

       reaching out to a witness was relevant and that it would be up to the jury to

       decide what weight to give the evidence. Tr. Vol. II, pp. 9–20.


[17]   A three-day jury trial commenced on January 9, 2018. During trial, the

       recorded jail call was played for the jury. Harris once again renewed his

       objection at trial to the jail call on grounds of relevance and vagueness. Tr. Vol.

       IV, p. 240–241.


[18]   The jury found Harris guilty as charged. Harris waived jury trial for the habitual

       offender count. By a bench trial on February 7, 2018, the court found Harris to

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019   Page 7 of 12
       be a habitual offender. On March 14, 2018, Harris was sentenced to fifty-five

       years for Count I, felony murder, and Count I was enhanced by twenty years.

       The trial court vacated Count II robbery resulting in serious bodily injury by

       operation of double jeopardy. Thus, Harris’s aggregate sentence was seventy-

       five years of incarceration at the Indiana Department of Correction. Harris now

       appeals.


                                      Discussion and Decision

[19]   Harris contends that the trial court abused its discretion when it admitted into

       evidence the recording of the phone call he made from jail. A trial court has

       broad discretion in ruling on the admissibility of evidence. Packer v. State, 800
N.E.2d 574, 578 (Ind. Ct. App. 2003), trans. denied. We will reverse a trial

       court’s ruling on the admissibility of evidence only when the trial court abused

       its discretion. Id. An abuse of discretion occurs when a decision is clearly

       against the logic and effect of the facts and circumstances before the trial court.

       Id. We may affirm a trial court’s admissibility ruling on any theory supported

       by the record. Steinberg v. State, 941 N.E.2d 515, 522 (Ind. Ct. App. 2011), trans.

       denied.


[20]   On appeal, Harris claims that the trial court abused its discretion when it

       admitted the phone call from jail because it was “difficult to completely

       understand the meaning and context of the call due to the use of slang and

       nicknames . . . employed.” Appellant’s Br. at 12. Harris argues that the call did




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019   Page 8 of 12
       not specifically reference the murder and had the potential to confuse and

       prejudice the jury. We disagree.

[21]   Here, Sergeant Stundich listened to the call and identified Harris as the person

       that made the call on November 1, 2016. Tr. Vol. IV, p. 240. The call was made

       four days after Harris’s arrest on charges of felony murder and robbery resulting

       in serious bodily injury. The day after the homicide, Brown cooperated with the

       police and helped identify Harris, Perkins, and Malakai as the ones involved in

       the homicide. The call references Brown twice, and Harris asks about Brown’s

       whereabouts. Ex. Vol., State’s Ex. 106. Additionally, Brown and Harris met for

       the first time during the day of the incident, and therefore, it was logical under

       the circumstances for the court to allow the jury to consider if Harris was

       calling in relation to the murder. The record supports the trial court’s ruling as

       Brown was a key witness for the State in this case and provided testimony that

       is critical to the prosecution of Harris. In addition to Brown’s testimony, Berry

       also testified that after he moved back to Ohio in February of 2017, Harris

       asked him where Brown was staying. Tr. Vol. III, p. 185. The phone call is

       relevant, and we conclude that Harris’s recorded phone call was properly

       admitted into evidence.


[22]   Furthermore, even if, as Harris claims, it was an error to admit the recorded

       phone call conversation, any error was harmless. Errors in the admission or

       exclusion of evidence are to be disregarded as harmless unless they affect the

       substantial rights of a party. King v. State, 985 N.E.2d 755, 757 (Ind. Ct. App.

       2013) (citing Ind. Trial Rule 61), trans. denied. “The improper admission of

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019   Page 9 of 12
       evidence is harmless error when the conviction is supported by substantial

       independent evidence of guilt as to satisfy the reviewing court that there is no

       substantial likelihood that the questioned evidence contributed to the

       conviction.” Steinberg, 941 N.E.2d at 527 (quoting Cook v. State, 734 N.E.2d
563, 569 (Ind. 2000)).


[23]   When reviewing a claim of insufficient evidence to sustain a conviction, we

       consider only the probative evidence and reasonable inferences supporting the

       verdict. Jackson v. State, 50 N.E.3d 767, 770 (Ind. 2016). It is the fact-finder's

       role, not ours, to assess witness credibility and weigh the evidence to determine

       whether it is sufficient to support a conviction. Id. We will affirm the conviction

       unless no reasonable fact-finder could have found the elements of the crime

       proven beyond a reasonable doubt. Id. It is therefore not necessary that the

       evidence overcome every reasonable hypothesis of innocence; rather, the

       evidence is sufficient if an inference may reasonably be drawn from it to support

       the verdict. Drane v. State, 867 N.E.2d 144, 146–47 (Ind. 2007). Although Harris

       suggests that without the recorded call there was “insufficient evidence to

       sustain Harris’s felony murder conviction,” the record provides otherwise.


[24]   Here, the State’s key witness Brown provided testimony that Harris was the

       driver of the SUV and agreed to rob Dullen.4 Harris was present in the SUV

       when the group planned the robbery after Brown shared Facebook photos of


       4
        Under the accomplice liability statute, a person who knowingly or intentionally aids, induces, or causes
       another person to commit an offense commits that offense. Ellis v. State, 67 N.E.3d 643, 649 (Ind. 2017); Ind.
       Code § 35-41-2-4.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019                     Page 10 of 12
       Dullen flashing his money. Harris clearly knew a robbery was being planned.

       Further, when Perkins was designating roles to the group for the robbery,

       Harris’s role was to be the driver, and Harris did just that. Harris picked up the

       group after the robbery was complete and was aware that Dullen had been shot.

       Harris received a “little money” for doing his part in the robbery and split the

       marijuana obtained from the robbery among the group. Additionally, the State

       introduced into evidence data from a GPS tracker that Harris wore around his

       ankle, and the State’s witness, Bruce Derrick, testified that the data confirmed

       Harris’s presence at the New Bridge Apartment complex during the time that

       the robbery and murder took place. Video surveillance also placed Harris at the

       scene. Detective Smith later obtained a warrant and searched Harris’s bedroom,

       where he found forty-one bullets in an ammunition box that held fifty bullets.

       The coroner had found eight bullets in Dullen’s body during the autopsy. The

       bullets found in the apartment and during the autopsy were the same .45 caliber

       Federal brand ammunition.

[25]   Although Harris argued at trial that Brown’s and Berry’s testimonies were

       contradicting and incredible, it was for the jury to assess witness credibility.

       Berry’s testimony regarding Harris’s inquiry about Brown’s whereabouts lends

       support that the call Harris made to Berry shortly after Harris’s arrest was in

       relation to Dullen’s murder. That phone call was properly admissible, based on

       the standard warning a jailed individual receives when (s)he places a call from




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019   Page 11 of 12
       the jail. In addition, the call was cumulative of other independent evidence of

       guilt. Harris’s conviction was supported by independent evidence of guilt. 5

[26]   Affirmed.


       May, J., and Brown, J., concur.




       5
        The evidence discussed above is sufficient to convict Harris for purposes of accomplice liability. See Bruno v.
       State, 774 N.E.2d 880, 882 (Ind. 2002).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-779 | June 12, 2019                      Page 12 of 12